Name: Commission Regulation (EC) No 1904/95 of 1 August 1995 authorizing the payment in advance to producers in certain regions of compensatory payments for the 1995/96 marketing year for cereals, protein crops and linseed as well as compensation for compulsory set-aside
 Type: Regulation
 Subject Matter: plant product;  Europe;  economic policy;  processed agricultural produce
 Date Published: nan

 2 . 8 . 95 PEN Official Journal of the European Communities No L 182/5 COMMISSION REGULATION (EC) No 1904/95 of 1 August 1995 authorizing the payment in advance to producers in certain regions of compensatory payments for the 1995/96 marketing year for cereals, protein crops and linseed as well as compensation for compulsory set-aside THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops (&gt;), as last amended by Commission Regulation (EC) No 1664/95 (2), and in parti ­ cular Article 12 thereof, Whereas the drought which has been going on for several months in Portugal and certain regions of Spain has led to reduced harvests such that producers in those regions are facing serious financial difficulties ; whereas that drought constitutes an exceptional climatic situation ; whereas the Commission should therefore authorize Spain and Portugal to pay before 16 October 1995, in respect of the 1 995/96 marketing year, 50 % of the compensatory payments for cereals, including the supplement to the compensatory payment in respect of durum wheat, for protein crops and for linseed, and 50 % of the compensa ­ tion for compulsory set-aside ; whereas that authorization also covers compensatory payments for producers of oilseeds benefiting from the simplified scheme where their amount is paid on the basis of the rate applicable to cereals and , therefore, the producers concerned do not receive the advances provided for elsewhere for producers of oil seeds ; whereas for this purpose, derogation must be made from Article 10 ( 1 ) of Regulation (EEC) No 1765/92 ; Whereas the budget situation for the 1995 financial year makes this measure possible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from Article 10 ( 1 ) of Regula ­ tion (EEC) No 1765/92, advance payment of 50 % of the compensatory payments for 1995/96 for cereals, including those provided for producers of oil seeds benefiting from the simplified scheme, and the supplement to the compensatory payment in respect of durum wheat, for protein crops and for linseed, as well as 50 % of the compensation for compulsory set-aside, may be made to producers in the regions listed in the Annex to this Regu ­ lation . 2 . A producer shall be recognized as eligible for the advance payment referred to in paragraph 1 where he has not been found to be ineligible by any administrative inspections or any checks carried out pursuant to Article 8 of Regulation (EEC) No 3508/92 (3). 3 . Spain and Portugal shall make the advance payment to producers not later than 15 October 1995 . 4. For the purposes of calculating the final compensa ­ tory payment to producers benefiting from the advance payment, the competent authority shall take account of the following : (a) any reduction in the eligible area of the producer ; (b) any advance payment made pursuant to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 August 1995. For the Commission Hans VAN DEN BROEK Member of the Commission (') UJ NO L 181 , 1 . 7. Ii »y2, p. 12. (2) OJ No L 158 , 8 . 7. 1995, p. 13 . (3) OI No L 355, 5 . 12. 1992, p. 1 . No L 182/6 EN Official Journal of the European Communities 2. 8 . 95 ANNEX Regions 1 . In Spain : Andalusia Aragon Balearic Islands Canary Islands Castile-La Mancha Castile-Leon Catalonia Extremadura Madrid Murcia Navarre Rioja Valencia. 2. In Portugal : The entire territory of Portugal.